Citation Nr: 1453094	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  13-21 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In December 2013, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

In addition to the Veteran's paper claims file, electronic paperless files (Virtual VA and VBMS) are also associated with this claim.  Any future consideration of the Veteran's case should also take into consideration the existence of these electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  

Remand is required for the claim for entitlement to service connection for posttraumatic stress disorder (PTSD) to obtain adequate stressor verification and an adequate examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. 5103A (West 2002 & Supp. 2014), 38 C.F.R. 3.159(c) (2014).  
The Veteran contends that he has PTSD related to active service.  Specifically, he asserts that he was exposed to a fellow peer's suicide attempt in basic training.  He reports that he saw the individual lying in the shower with slit wrists and blood going down the drain.  

In April 2013, the RO sent the Veteran a letter requesting more information regarding his in-service stressor, particularly the stressor reported during the January 2012 VA examination, which differed from the stressor the Veteran reported when he filed his claim.  At the VA examination, the Veteran reported his stressor as being the incident in which he saw a fellow service member lying in the shower after at attempted suicide.  In the May 2013 statement of the case, the RO stated that the Veteran never responded to the request for more information on his in-service stressor.  However, the record contains an April 2013 VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD with information regarding the claimed stressor.  Therefore, the RO must make an attempt to verify the Veteran's reported in-service stressor.  

At the Veteran's hearing, testimony was provided that the Veteran was given a diagnosis of PTSD in 2008.  After review of the record, a January 27, 2009 VA treatment note lists chronic PTSD as an active problem and provides a diagnosis date of October 10, 2008 by Dr. M.S.  However, the October 2008 treatment note cited does not give a diagnosis of PTSD.  The Veteran was asked a series of questions to gauge how he responded to stressful life experiences.  Based on his responses, Dr. M.S. assessed that the Veteran was already receiving needed treatment based on his diagnoses of major depressive disorder and generalized anxiety disorder, and no further annotation was made.  At a January 2012 VA mental disorders (other than PTSD and eating disorders) examination, a diagnosis was given of PTSD.  This examination was not for PTSD, but for secondary service connection for major depressive disorder and generalized anxiety disorder, and it appears the PTSD diagnosis was given based on the Veteran's history of the in-service incident.  According to the VA treatment records, the first clear diagnosis of PTSD is in March 2014, by Dr. W.S., who was also the examiner who conducted the January 2012 VA mental disorders examination.  As the Veteran has a current diagnosis of PTSD, a VA examination is necessary to determine if the Veteran's PTSD is related to any verified in-service stressor.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file, or Virtual VA or VBMS, any outstanding VA treatment records pertinent to the claim on appeal.  

2.  Make an attempt to verify the Veteran's reported stressor.  All efforts to document the claimed stressor should be documented in the claims folder.  If unable to sufficiently corroborate the claimed stressor, a formal finding should be completed.  

3.  Then, if the RO determines that the evidence of record corroborates the Veteran's reported stressor, schedule the Veteran for a VA psychiatric examination.  The examiner must review the claims file and must note that review in the report.  Any indicated tests should be performed.  The examiner should provide the following information:

The examiner is requested to state whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the Veteran's diagnosed PTSD is related to his period of active service, to include any verified in-service stressor.  

The examiner should provide a rationale for all opinions expressed.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
















This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



